Case: 10-51020     Document: 00511573561         Page: 1     Date Filed: 08/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 16, 2011
                                     No. 10-51020
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSEPH WILLIAM MATTESON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:10-CR-93-1


Before HIGGINBOTHAM, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Joseph William Matteson
presents arguments that are foreclosed by United States v. Whaley, 577 F.3d
254, 261-62 & n.6 (5th Cir. 2009), which held that proof of knowledge of the
registration requirements of the Sex Offender Registration and Notification Act
is not required for a conviction under 18 U.S.C. § 2250(a). See also United States
v. Heth, 596 F.3d 255, 258-60 & n.3 (5th Cir. 2010). The Government’s motion
for summary affirmance is GRANTED, its alternative motion for an extension

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51020   Document: 00511573561      Page: 2   Date Filed: 08/16/2011

                                  No. 10-51020

of time to file a brief is DENIED as unnecessary, and the judgment of the district
court is AFFIRMED.




                                        2